Title: [Diary entry: 13 October 1770]
From: Washington, George
To: 

13. Set out about Sunrise, breakfasted at the Great Meadows 13 Miles of, & reachd Captn. Crawfords about 5 Oclock. The Lands we travelld over to day till we had crossd the Laurel Hill  (except in smal spots) was very Mountainous & indifferent—but when we came down the Hill to the Plantation of Mr. Thos. Gist  the L[an]d, appeard charming; that which lay level being as rich & black as any thing coud possibly be. The more Hilly kind, tho of a different complexion must be good, as well from the Crops it produces, as from the beautiful white Oaks that grows thereon. Tho white Oak in generl. indicates poor Land, yet this does not appear to be of that cold kind. The Land from Gists to Crawfords is very broken tho not Mountainous—in Spots exceeding Rich, & in general free from Stone. Crawfords is very fine Land; lying on Yaughyaughgane at a place commonly called Stewards Crossing.